MEMORANDUM**
Leecobra Hampton appeals his forty-six month sentence following his guilty-plea to one count of being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Hampton challenges his sentence enhancement under United States Sentencing Guidelines § 2K2.1(b)(5) by contending his firearm was not possessed “in connection” with a felony offense. Hampton also contends that the district court used the wrong legal standard to impose the § 2K2.1(b)(5) enhancement and focused on a “mere presence” standard. We disagree. The district court properly applied the enhancement because the firearm potentially facilitated or emboldened Hampton’s felonious conduct. See United States v. Polanco, 98 F.3d 555, 567 (9th Cir.1996); see also United States v. Ronton, 25 F.3d 815 (9th Cir.1994).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.